*1230IT IS ORDERED by the court, sua sponte, and in response to the motion for clarification of intervenor, that intervenor, Blue Cross/Blue Shield of Ohio, file with the Clerk of this court on or before July 23, 1997, the following documents:
1. Unredacted attachments to the July 30, 1996 letter from Climaco, Climaco, Seminatore, Lefkowitz & Garofoli Co., L.P.A., to Robert H. Katz, Ohio Department of Insurance, in response to the June 27, 1996 letter from David S. Meyer, Ohio Department of Insurance, including the following:
a. December 12, 1995 letter from Climaco, Climaco, Seminatore, Lefkowitz & Garofoli Co., L.P.A., to David Colby of Columbia/HCA Health Care Corporation, in unredacted form;
b. January 22, 1996 letter to Fried, Frank, Harris, Shriver & Jacobson to Climaco, Climaco, Seminatore, Lefkowitz & Garofoli Co., L.P.A., in unredacted form;
c. March 7, 1996 memo attached to July 30, 1996 letter, in unredacted form;
d. March 19, 1996 memo from Fried, Frank, Harris, Shriver & Jacobson to Climaco, Climaco, Seminatore, Lefkowitz & Garofoli Co., L.P.A., including any attachments or enclosures, in unredacted form.
2. July 31, 1996 letter from Douglas A. Andrews to Robert H. Katz, in original or unredacted form.
3. All attachments or enclosures, in original or unredacted form, to the July 31,1996 letter from Douglas A. Andrews to Robert H. Katz.
IT IS FURTHER ORDERED by the court, sua sponte, that no further extensions of time to submit the aforementioned documents shall be permitted.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Douglas, J., dissents.